Citation Nr: 1819093	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-20 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss (BHL).

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to October 13, 2016 and 100 percent disabling thereafter.  

3.  Entitlement to a higher initial rating for a lumbosacral spine disability, rated as 10 percent disabling prior to June 30, 2014 and as 20 percent disabling thereafter.  

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability, including as secondary to a left knee disability.


REPRESENTATION

The Veteran represented by:	James Fausone, Attorney
ATTORNEY FOR THE BOARD

Jeanne Celtnieks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to July 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues were previously remanded by the Board in December 2015.  A subsequent appeal of a January 2016 rating decision was certified to the Board in October 2017 and is merged herein for adjudication.   

The Board notes that the Veteran has withdrawn his claim for an earlier effective date of service connection for his low back disability by a letter submitted by his representative in October 2017.

The issues of service connection for a left knee disability and for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current bilateral hearing loss disability for VA purposes.

2.  From July 10, 2010 to June 25, 2014 the functional impairment resulting from the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood but did not cause total occupational and social impairment. 
3.  From June 26, 2014 the functional impairment resulting from the Veteran's PTSD has more nearly approximated total occupational and social impairment. 

4.  From July 10, 2010 to June 29, 2014 the Veteran's lumbosacral spine disability has not been manifest by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, by the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis.   

5.  From June 30, 2014 the Veteran's lumbosacral spine disability has not been manifest by forward flexion of the thoracolumbar spine 30 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for a 70 percent rating, but no higher, for PTSD were met from July 10, 2010 to June 25, 2014.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for a 100 percent rating for PTSD were met from June 26, 2014.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).

4.  The criteria for a disability rating in excess of 10 percent for lumbosacral spine disability, from July 10, 2010 to June 29, 2014, were not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-43 (2017).

5.  The criteria for a disability rating in excess of 20 percent were not met for lumbosacral spine disability, from June 30, 2014.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-43 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection-Bilateral Hearing Loss  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  The evidence must show (1) the existence of a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also Brammer v. Derwinski, 3 Vet. App 223 (1992).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see, also, Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

VA audiology examinations and in service audiometric test results are of record.  VA examiners, in June 2011 and July 2014, performed audiometric testing and determined that the Veteran did not have a hearing loss disability under 38 C. F. R. § 3.385.  Further, both examiners reviewed the Veterans pre enlistment and in service audiograms of December 2004, July 2005, November 2007, December 2008 and December 2009.  No audiometric tests, at any time, revealed hearing loss for VA purposes.  The Veteran did not demonstrate a hearing loss disability during the pendency of the claim or at any time prior to filing the claim.  38 C. F. R. § 3.385; See, also, Brammer.  As there is no evidence supporting a hearing loss disability at any time; the benefit-of-the-doubt doctrine does not apply.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990); 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Service connection is not warranted for bilateral hearing loss.  

Initial Increased Rating-Generally 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

If there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

Initial Increased Rating for PTSD

The Veteran's PTSD is rated according to the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. A staged rating is currently assigned for this disability, as it is rated as 50 percent disabling prior to October 13, 2016 and 100 percent disabling thereafter. 

Under the General Rating Formula, a 50 percent rating is assigned when there is reduced reliability and productivity in occupational and social situations due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotypical speech; panic attacks that occur more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is justified when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.  Id.

A 100 percent disability rating is reserved for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Veteran filed his claim in November of 2010 indicating he first experienced PTSD symptoms in March 2009.  The evidence of record contains a positive PTSD assessment from an "Iraq & Afghan Post-Deployment Screen" conducted in October 2010 when the Veteran was seen in the emergency room at the Fayetteville, Arkansas VA medical facility.  

A VA PTSD examination was provided in June 10, 2011.  The Veteran's chief complaint was that he was "angry at pretty much everything."  He described being emotionally "walled off, numb, distant and detached."  His anger and withdrawal were causing difficulty in his marriage and he was separated from his wife.  The Veteran described experiencing nightmares two or three times per week, increased alcohol consumption, disturbed sleep, anxiety and hypervigilance.  He reported loss of interest in activities he previously enjoyed such as paintball.  While he was enrolled in college courses, he had difficulty concentrating. 

Five months later, in November 2011 a second VA PTSD examination was provided.  The Veteran continued experiencing symptoms of anger and isolation.  He described yelling and screaming when angry.  He was separated from his wife.  He reported drinking and using marijuana.  The Veteran had legal difficulties stemming from an incidence of driving without a license.  His car was repossessed.  He was employed building furniture; however the examiner noted his symptoms were likely to cause problems in the workplace.  The Veteran "demonstrates deficiencies in most areas of his occupational and social functioning because of his continuous panic and depression, impaired impulse control, difficulty adapting to stressful circumstances, and inability to establish and maintain effective relationships."  Resolving all doubt in favor of the Veteran, the Board finds that his PTSD symptoms described by VA examiners in June 2011 and November 2011 most closely approximated the criteria for a disability rating of 70%.  Because the Veteran reported symptoms prior to separating from service, showed a positive screening for PTSD in October 2010, and filed his claim for the condition in November 2010, the rating of 70% is warranted from July 10, 2010, the first day he was separated from service.

The symptoms reported by the Veteran and the assessments of the VA examinations discussed above do not support a rating above 70%.  In June 2011 the Veteran was enrolled in college.  Although concentration difficulty was noted, he was successfully completing courses.  In November 2011 he was employed.  Thus "total occupational and social impairment," which would warrant a 100% disability rating, was not demonstrated.

On June 26, 2014 the Veteran completed a statement, in association with his appeal to the Board, indicating his PTSD symptoms were increased.  Subsequently, a third VA PTSD examination was provided in October 2016.  The examiner found the Veteran had "total occupational and social impairment."  His symptoms included near continuous panic or depression, impaired judgement, suicidal ideation, difficulty adapting to stressful circumstances, impaired impulse control, and persistent danger of hurting self or others.  The examiner describes "overwhelming, service-connected, combat related PTSD."  Notably, the Veteran's marriage had ended in divorce, he rarely left the home, and had "massive difficulties functioning in work settings."  Additionally, he was arrested and jailed for 40 days in the summer of 2016 following a "physical altercation."  The October 2016 examination supports a disability rating of 100% for PTSD.  As the Veteran reported his worsening condition as of June 26, 2014, the Board finds it appropriate to initiate the 100% disability rating as of that date.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).

Initial Increased Rating for Lumbosacral Spine Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  38 C.F.R. § 4.40.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a body part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  In applying these regulations VA should obtain examinations in which the examiner determines whether the disability was manifested by pain, weakened movement, excess fatigability, incoordination, and flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations, if feasible, should be expressed in terms of the degree of additional range-of-motion loss due to those factors.  DeLuca, supra; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. § 4.59.

A staged rating is currently assigned for the Veteran's back disability using the General Rating Formula for Diseases and Injuries of the Spine, as it is rated as 10 percent disabling prior to June 30, 2014 and 20 percent disabling thereafter.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

Higher ratings for the thoracolumbar spine are assigned as follows:  a 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  See, General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a.

A general medical VA examination was provided in June 2011.  The musculoskeletal portion of the examination evaluated the Veteran's spine.  At that time the Veteran reported spine stiffness.  The examiner noted guarding, spasm and tenderness in the Veteran's spinal muscles.  Spinal flexion was limited by pain to 80 degrees.  The examiner observed a normal gait.  

The June 2011 examination included a neurological evaluation.  At that time the Veteran reported neurologic symptoms of poor coordination, paralysis and weakness "all over."  On neurological evaluation the examiner observed normal coordination and muscle tone.  A "detailed motor exam" did not reveal paralysis and "active movement against full resistance" was found on testing of the Veteran's arms and legs.  

AVA spine examination was provided on June 30, 2014.  The Veteran reported experiencing daily low back pain.  The examiner found that forward flexion was limited to, and pain was observed at, 60 degrees.  Extension was limited to, and pain was observed at, 20 degrees.  Extension and flexion were identically limited after repetitive testing.  Muscle tenderness was observed in the lower back.  The examiner observed no abnormality in the Veteran's gait.  

The Veteran asserts his reports of incoordination and paralysis at the June 2011 general medical examination should be interpreted as documenting an abnormal gait.  Presence of an abnormal gait would warrant entitlement to a disability rating of 20 percent for his lumbosacral spine disability.  The Board accepts the Veteran's reports of experiencing incoordination and the sensation of paralysis he reported to the examiner.  However, the reported symptoms are not synonymous with an altered gait and medical examiners in June 2011 and June 2014 observed a normal gait.   

The Board finds the evidence of record weighs against finding that the Veteran demonstrated an abnormal gait.  As the evidence is not in equipoise as to this issue, the benefit of the doubt rule is not applicable.  See Gilbert, supra.  Prior to June 30, 2014 forward flexion was limited to 80 degrees and no abnormal gait was shown; a disability rating of 10 percent is warranted.  After June 30, 2014 forward flexion was limited to 60 degrees; a 20 percent disability rating is warranted.  

A rating above 20 percent requires limitation of forward flexion of 30 degrees or less or ankylosis of the thoracolumbar spine.  These conditions are not demonstrated.  A rating in excess of 20 percent for the service-connected back disability is not warranted at any point in the appeal period.  

The Board notes that additional ratings are potentially available on the basis of neurologic impairment.  However, the neurological portion of the Veteran's June 2011 examination showed no impairment and he has not asserted further neurological symptoms.  Thus, the evidence weighs against additional ratings on the basis of neurologic impairment.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to a 70 percent disability rating, but no higher, for PTSD is granted prior to June 26, 2014.

Entitlement to an increased rating for PTSD of 100 percent from June 26, 2014 is granted.   

Entitlement to an increased rating for a lumbosacral spine disability in excess of 10 percent prior to June 30, 2014 is denied.  

Entitlement to an increased rating for a lumbosacral spine disability in excess of 20 percent from June 30, 2014 is denied.

REMAND

A VA examination of July 2014 provided a negative etiology opinion for the Veteran's right and left knee conditions because review of the records "failed to document chronicity of claimed condition[s] during service or after discharged from service.  No service provider notes documenting evaluation of, treatment for, or diagnosis with left [and right] knee injury due to parachute jumps."
The Veteran's reported in-service knee injury from parachuting is consistent with the circumstances of his service; therefore, the Board finds that the in-service element is met in this case, based on the Veteran's documented status as a parachutist.  Further, an additional medical record from October 2010 documents that the Veteran was treated in the emergency room after his left knee "gave way."  Additionally, the Veteran has submitted literature associating injury with parachuting.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion addressing whether his current left knee disability is at least as likely as not (50 percent probability or greater) the result of disease or injury in service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or probability or greater) that the right knee condition was aggravated by the Veteran's service.  

If the examiner finds that the left knee injury is at least as likely as not related to service, he/she should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any right knee disability was aggravated by the left knee disability.  

The examiner is instructed to assume, for purposes of this opinion, that the Veteran did incur injury to the knees from multiple parachute jumps in service, consistent with the Veteran's lay statements.  The examiner cannot reject these contentions solely on the basis that they are not corroborated by contemporaneous service treatment records.  If the examiner rejects any report of injury or symptoms from the Veteran, he or she must provide a reason for doing so.

The examiner should review the complete file and discuss relevant treatment records related to the Veteran's knee disabilities and should fully discuss the literature submitted regarding injury related to parachuting.

A complete rationale for all opinions must be provided.

2.  Readjudicate the appeal. If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


